Citation Nr: 1712604	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-20 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder. 

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In those decisions, the RO denied entitlement to service connection for impingement and degenerative joint disease of the left shoulder.  The Board has recharacterized the left shoulder issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

The Veteran initially requested a hearing by video conference, but withdrew his request for a hearing in February 2016.  02/29/2016 VBMS, Hearing Request.

The issues of entitlement to service connection for diabetes mellitus and a left knee disability, secondary to a right knee disability, were explicitly raised by the Veteran in an August 2013 application for disability compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the Board construes the August 2013 application as raising a claim of entitlement to service connection for a right knee disability, which is implicit in the claim of entitlement to service connection for a left knee disability as secondary to a right knee disability.  Therefore, the Board does not have jurisdiction over the issues of entitlement to service connection for diabetes mellitus, a right knee disability, and a left knee disability as secondary to a right knee disability, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Specifically, a remand is necessary to provide the Veteran with an adequate VA examination to assess the etiology of his left shoulder disability, and a VA examination to assess the etiology of his right shoulder disability. 

The Veteran was afforded a VA examination in March 2010 to assess his left shoulder claim.  03/25/2010 VBMS, VAX, pp. 6-11.  The VA examiner opined that the Veteran's left shoulder disability was not caused by or a result of service.  Id. at 11.  The VA examiner's rationale was that he found no treatment for the claimed condition post-service and that the Veteran's comments were insufficient to establish a coherent nexus.  Id.  The rationale provided is inadequate to support the conclusion reached by the VA examiner.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the VA examiner noted that he reviewed medical records of an October 2009 visit where the Veteran complained of shoulder pain; that admission contradicts the examiner's statement that he found no treatment for the claimed condition post-service.  03/25/2010 VBMS, VAX, p. 11.  Additionally, there are extensive records detailing treatment received by the Veteran for his left shoulder subsequent to the VA examination.  See, e.g., 11/16/2016 VBMS, CAPRI, p. 20.  As such, there is no VA examination in the claims file that has considered all relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  In light of the foregoing, the Veteran should be afforded a new VA examination to assess the etiology of his left shoulder disorder.  

A right shoulder disability is well documented in the Veteran's post-service treatment records.  For example, in June 2010 the Veteran was diagnosed with osteoarthritis of the right shoulder with a massive rotator cuff tear.  09/09/2010 VBMS, CAPRI, p. 10; see also 01/25/2011 VBMS, CAPRI, p. 5.  The Veteran has stated that he has experienced right shoulder pain since Vietnam and he believes it may have been injured while lifting ammunition onboard the USS Edson.  11/16/2016 VBMS, CAPRI No. 3, pp. 198, 215-216.  The Veteran's lay contentions indicate that his right shoulder disability may be associated with his service.  In light of the post-service medical records and the Veteran's lay contentions, the Board finds that Veteran should be afforded a VA examination to assess the etiology of his right shoulder disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

It is also not clear from the record whether all relevant treatment records are included in the claims file.  The Veteran appears to be receiving ongoing treatment related to his left and right shoulder disabilities, but the treatment records in the claims file do not extend past September 2016.  11/16/2016 VBMS, CAPRI No. 3.  The AOJ should ensure that all current, relevant treatment records are associated with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the entirety of the Veteran's VA treatment records are associated with the electronic file, to include obtaining updated treatment records from September 2016. 

2.  After obtaining and associating any records with the claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's left and right shoulder disabilities.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left shoulder disorder had its onset during, or is otherwise etiologically related to, his active service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right shoulder disorder had its onset during, or is otherwise etiologically related to, his active service.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



